FILED
                            NOT FOR PUBLICATION                              JAN 23 2017

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-50564

              Plaintiff-Appellee,                D.C. No. 3:15-cr-01474-BEN

 v.
                                                 MEMORANDUM*
LUCINA ROJO-RIVAS,

              Defendant-Appellant,


                    Appeal from the United States District Court
                      for the Southern District of California
                    Roger T. Benitez, District Judge, Presiding

                           Submitted January 18, 2017**

Before:      TROTT, TASHIMA, and CALLAHAN, Circuit Judges.

      Lucina Rojo-Rivas appeals from the district court’s judgment and challenges

the 55-month concurrent sentences imposed following her guilty-plea convictions

for importation of methamphetamine and heroin, in violation of 21 U.S.C. §§ 952

and 960. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      *
        This disposition is not appropriate for publication and is not precedent except
as provided by Ninth Circuit Rule 36-3.
      **
         The panel unanimously concludes this case is suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
      Rojo-Rivas contends that the district court erred by denying a minor role

reduction to her base offense level under U.S.S.G. § 3B1.2(b). She argues that the

district court failed to consider Amendment 794, which amended the commentary

to the minor role Guideline, and that the court clearly erred in finding that she did

not play a minor role in the offense. We need not reach these issues because we

conclude that any error in the district court’s application of the minor role

Guideline was harmless. The district court calculated the Guidelines range with

and without the minor role reduction and explained the basis for the 55-month

sentence under each range. See United States v. Munoz-Camarena, 631 F.3d 1028,

1030 n.5 (9th Cir. 2011).

      AFFIRMED.




                                           2                                    15-50564